Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims (filed 8/29/2022).

Election/Restrictions
Applicant’s election without traverse of Group A, Fig. 7, in the reply filed on 5/3/2022 is acknowledged.
Claims 11, 13, and 15-20 hereby remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2022.

Claim Objections
Claims 1, 3-10, 14, and 22-24 are objected to because of the following informalities: 
in claim 1 line 14, “a left-right direction” should be changed to --a left-right direction of the airbag--;
in claim 10 line 6, “the one of the airbag” should be changed to --one of the airbag--;
in claim 10 line 7, “sliding the seat back portion” should be changed to           --sliding in the seat back portion--;
in claim 10 line 17, “a shoulder portion” should be changed to --the shoulder portion--;
in claim 10 line 22, “move” should be changed to --move in--;
in claim 24 line 14, “a left-right direction” should be changed to --a left-right direction of the airbag--.
Appropriate correction is required.
Claims 3-9, 14, 22, and 23 are also objected for the same reasons above due to their dependency from at least claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, 4, 6-9, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawatase (U.S. Patent 8,899,619 B2), previously cited by examiner.
Regarding claim 1, Fukawatase (at least Figs. 8 & 9) discloses a passenger restraining device 51, 52, 54, 22, 26 for restraining a passenger P sitting on a seat 50 of a vehicle, comprising: 
an airbag 54 at least partially stored in a seat back portion 14 of the seat 50 and expandable and deployable to a side of the passenger P sitting on the seat 50; and 
at least one tension cloth 22, 26 (at least column 6 lines 34-35 & column 13 lines 39-40) stored from the seat back portion 14 of the seat 50 to a seat cushion portion 12 through a side surface of the airbag 54 on a side opposite from the passenger P; wherein: 
the at least one tension cloth 22, 26 deployable to an outside of the seat 50 by expanding and deploying the airbag 54, and is stretchable from an upper surface 14C of the seat back portion 14 to the seat cushion portion 12, 
wherein the airbag 54 when viewed in plan view from above during expansion and deployment, includes four regions demarcated by a first imaginary line extending in a front-rear direction of a vehicle through a center of a widest portion of the airbag 54 on a straight line perpendicular to a left-right direction and a second imaginary line orthogonal to the first imaginary line and extending in the left-right direction through a center of the first imaginary line in the left-right direction of the airbag 54, the four regions including a first region on a rear side of the second imaginary line and on a first side of the first imaginary line, the first side of the first imaginary line configured to be closer to the passenger, a second region on a front side of the second imaginary line and on the first side of the first imaginary line, a third region on the front side of the second imaginary line and on a second side of the first imaginary line, the second side opposite to the first side, and a fourth region on the rear side of the second imaginary line and on the second side of the first imaginary line (at least Fig. 9),
wherein the at least one tension cloth 22, 26 passes through at least the first region to the third region upon deployment of the airbag 54 (at least Fig. 9), and 
wherein the at least one tension cloth 22, 26 has a width that increases from the first region to the third region (at least Fig. 8).
Regarding claims 3, 4, 6-9, 22, and 23, Fukawatase (at least Figs. 8 & 9) discloses the passenger restraining device 51, 52, 54, 22, 26,
(claim 3) wherein an attachment point 26D on an upper surface 14C of the seat back portion 14 of the at least one tension cloth 26 is configured to be in a vicinity further inside than a shoulder portion of the passenger P in the left-right direction (at least column 13 lines 27-32 & at least Fig. 9);
(claim 4) wherein the at least one tension cloth 22, 26 deploys to an outside of the seat 50 when a covering of the seat 50 breaks open 24 during expansion and deployment of the airbag 54 (at least column 5 lines 54-65; column 7 lines18-20; column 7 line 64 – column 8 line 4; column 11 lines 38-41; column 12 lines 32-38);
(claim 6) wherein the at least one tension cloth 22, 26 has a width that increases from the seat back portion 14 toward the seat cushion portion 12 (at least Fig. 8);
(claim 7) wherein the at least one tension cloth 22, 26 includes a plurality of tension cloths (at least column 13 lines 39-43);
(claim 8) wherein the at least one tension cloth 22, 26 as viewed in plan view from above the airbag 54 during expansion and deployment intersects with a contour line of the airbag 54 in a region on an opposite side of the first imaginary line from the passenger P and the front side of the second imaginary line (at least Fig. 9);
(claim 9) wherein the airbag 54 is provided on a first lateral side of the seat 50 and a further airbag 54 is provided on a second lateral side of the seat 50 such that the airbag and the further airbag are configured to expand and deploy on a left side and a right side of the passenger sitting on the seat, respectively (at least column 13 lines 13-21);
(claim 22) wherein the at least one tension cloth 22, 26 passes diagonally over the airbag 54;
(claim 23) wherein the at least one tension cloth 22, 26 includes a plurality of tension cloths (at least column 13 lines 39-43) having a collective width that increases from the first region to the third region. 
Regarding claim 24, Fukawatase (at least Figs. 8 & 9) discloses a passenger restraining device 51, 52, 54, 22, 26 for restraining a passenger P sitting on a seat 50 of a vehicle, comprising: 
an airbag 54 at least partially stored in a seat back portion 14 of the seat 50 and expandable and deployable to a side of the passenger P sitting on the seat 50; and 
at least one tension cloth 22, 26 (at least column 6 lines 34-35 & column 13 lines 39-40) stored from the seat back portion 14 of the seat 50 to a seat cushion portion 12 through a side surface of the airbag 54 on a side opposite from the passenger P; wherein: 
the at least one tension cloth 22, 26 deployable to an outside of the seat 50 by expanding and deploying the airbag 54, and expandable from an upper surface 14C of the seat back portion 14 to the seat cushion portion 12, 
wherein the airbag 54 when viewed in plan view from above during expansion and deployment, includes four regions demarcated by a first imaginary line extending in a front-rear direction of a vehicle through a center of a widest portion of the airbag 54 on a straight line perpendicular to a left-right direction and a second imaginary line orthogonal to the first imaginary line and extending in the left-right direction through a center of the first imaginary line in the left-right direction of the airbag 54, the four regions including a first region on a rear side of the second imaginary line and on a first side of the first imaginary line, the first side of the first imaginary line configured to be closer to the passenger, a second region on a front side of the second imaginary line and on the first side of the first imaginary line, a third region on the front side of the second imaginary line and on a second side of the first imaginary line, the second side opposite to the first side, and a fourth region on the rear side of the second imaginary line and on the second side of the first imaginary line (at least Fig. 9), wherein the at least one tension cloth 22, 26 passes through at least the first region to the third region upon deployment of the airbag 54 (at least Fig. 9), and 
wherein an upper end 26D of the at least one tension cloth 22, 26 is fixed to the seat back portion 14 at a location inwardly spaced from the airbag 54 such that the at least one tension cloth 22, 26 extends from the upper end both laterally outward and downward across the airbag 54 upon deployment of the airbag (at least column 13 lines 27-32 & at least Figs. 8 & 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase (U.S. Patent 8,899,619 B2) in view of Sumita et al. (JP 2009-029182 A), previously cited by applicant.
Regarding claim 5, Fukawatase discloses the claimed invention except for wherein at least a portion of the at least one tension cloth is stored in a case provided in a side of the seat, and deployable from the case to an outside of the seat during expansion and deployment of the airbag. 
Sumita et al. (at least Figs. 1-12) discloses that it is known in the art to provide for a passenger restraining device 100 that restrains a passenger B sitting on a seat 1 of a vehicle A, wherein at least a portion of at least one tension cloth 61 is stored in a case 53a provided in a side of the seat 1, 1b, and deployable from the case 53a to an outside of the seat 1, 1b during expansion and deployment of an airbag 53 (at least Figs. 4(b), 6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the passenger restraining device of Fukawatase with the case according to the teachings of Sumita et al., such that at least a portion of at least one tension cloth is stored in a case provided in a side of the seat, and deployable from the case to an outside of the seat during expansion and deployment of the airbag, in order to achieve the desirable result of improved protection/storage of the tension cloth prior to airbag inflation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase (U.S. Patent 8,899,619 B2) in view of Fukawatase (U.S. Patent 9,238,425 B2), previously cited by examiner. 
Regarding claim 14, Fukawatase (U.S. Patent 8,899,619 B2) discloses the claimed invention except for wherein the at least one tension cloth is connected to the airbag at an intermediate portion of the at least one tension cloth more forward than a center in a front-rear length when viewed in plan view from above the airbag during expansion and deployment. 
Fukawatase (U.S. Patent 9,238,425 B2) (Figs. 6-15) discloses that it is known in the art to provide wherein the at least one tension cloth 62 is connected to the airbag 46, 52 at an intermediate portion 64, 66 of the at least one tension cloth 62 more forward than a center in a front-rear length when viewed in plan view from above the airbag 46, 52 during expansion and deployment (at 64, 66 in at least Figs. 13-14) to facilitate expansion and deployment of the airbag and tension cloth.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger restraining device of Fukawatase (U.S. Patent 8,899,619 B2) according to the teachings of Fukawatase (U.S. Patent 9,238,425 B2), such that the at least one tension cloth is connected to the airbag at an intermediate portion of the at least one tension cloth more forward than a center in a front-rear length when viewed in plan view from above the airbag during expansion and deployment, in order to achieve the desirable result of facilitating expansion and deployment of the airbag and tension cloth.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase (U.S. Patent Application Publication 2014/0062069 A1) in view of Matsushita (JP 2014-12495 A), both previously cited by applicant.
Regarding claim 24, Fukawatase (at least Figs. 1-7) discloses a passenger restraining device 10, 14, 70 for restraining a passenger P sitting on a seat 12 of a vehicle, comprising: 
an airbag 30 at least partially stored in a seat back portion 18 of the seat 12 and expandable and deployable to a side of the passenger P sitting on the seat 12; and
at least one tension cloth 34 stored from the seat back portion 18 of the seat 12 through a side surface of the airbag 30 on a side opposite from the passenger P; wherein: 
the at least one tension cloth 34 deployable to an outside of the seat 12 by expanding and deploying the airbag 30, and extendable from an upper surface of the seat back portion 18, 
wherein the airbag 30 when viewed in plan view from above during expansion and deployment, includes four regions demarcated by a first imaginary line extending in a front-rear direction of a vehicle through a center of a widest portion of the airbag on a straight line perpendicular to a left-right direction and a second imaginary line orthogonal to the first imaginary line and extending in the left-right direction through a center of the first imaginary line in the left-right direction of the airbag 30 (Figs. 1-7), the four regions including a first region on a rear side of the second imaginary line and on a first side of the first imaginary line, the first side of the first imaginary line configured to be closer to the passenger, a second region on a front side of the second imaginary line and on the first side of the first imaginary line, a third region on the front side of the second imaginary line and on a second side of the first imaginary line, the second side opposite to the first side, and a fourth region on the rear side of the second imaginary line and on the second side of the first imaginary line, wherein the at least one tension cloth 34 passes through at least the first region to the third region upon deployment of the airbag (Figs. 1-7), and 
wherein an upper end 34A of the at least one tension cloth 34 is fixed to the seat back portion 18 at a location inwardly spaced from the airbag 30 such that the at least one tension cloth 34 extends from the upper end both laterally outward and downward across the airbag 30 upon deployment of the airbag (Figs. 1-7).
But Fukawatase does not specifically disclose the at least one tension cloth 34 stored from a seat back portion 18 of the seat 12 to a seat cushion portion 16 and extendable from an upper surface of the seat back portion 18 to the seat cushion portion 12. 
Matsushita (at least Figs. 1-7(b)) discloses that it is known in the art to provide a passenger restraining device 100 for restraining a passenger 120 sitting on a seat 104 of a vehicle 102, wherein at least one tension cloth 116 is stored from a seat back portion 104a of the seat 104 to a seat cushion portion 104b and is extendable from an upper surface of the seat back portion 104a to the seat cushion portion 104b. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tension cloth of Fukawatase according to the teachings of Matsushita, such that the at least one tension cloth is stored from a seat back portion of the seat to a seat cushion portion and is extendable from an upper surface of the seat back portion to the seat cushion portion, in order to achieve the desirable results of providing an alternative storage and extension configuration of the at least one tension cloth on the seat cushion portion and improve occupant protection.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the limitation “the at least one tension cloth has a width that increases from the first region to the third region” in claim 1 is interpreted as depicted in Fig. 5( c ) of the current application (contrary to Applicant’s arguments on page 13 of the REMARKS).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614
                                                                                                                                                                                                      



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
                                                                                                                                                                                                        /JAMES M DOLAK/Primary Examiner, Art Unit 3618